                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                            ENTERED
                       IN THE UNITED STATES DISTRICT COURT                                  May 24, 2021
                       FOR THE SOUTHERN DISTRICT OF TEXAS                               Nathan Ochsner, Clerk
                               GALVESTON DIVISION

 GEDA GmbH,                     §
     Plaintiff,                 §
                                §
 v.                             §
                                                             Civil Action No. 3:21-cv-00056
                                §
 GEDA USA ELEVATOR AND MATERIAL §
 LIFT COMPANY, LLC,             §
       Defendant.               §

ORDER GRANTING DEFENDANT’S FOURTH UNOPPOSED MOTION TO EXTEND
             DEADLINE TO FILE RESPONSIVE PLEADING

       Before the Court is the fourth unopposed motion of the defendant requesting an extension

of time to respond to the plaintiff’s complaint. The motion is granted. It is therefore ordered that

the defendant shall have until May 31, 2021, to respond to plaintiff’s complaint.

                    24th day of May, 2021.
       SIGNED this _______




                                                             Jeffrey Vincent Brown
                                                             United States District Judge
